*502¶40 (dissenting) — The majority upholds Governor Locke’s partial veto of Engrossed Senate Bill (ESB) 6453, majority at 479, which created a new primary voting system after Washington’s blanket primary was struck down in federal court, see Democratic Party of Washington State v. Reed, 343 F.3d 1198 (9th Cir. 2003). I dissent because the post-veto bill title now violates the subject-in-title rule expressed in article II, section 19 of the Washington Constitution16 as construed in Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 11 P.3d 762, 27 P.3d 608 (2000).
Sanders, J.
¶41 A bill’s subject must be expressed in its title. Const. art. II, § 19. “[A] title complies with the constitution if it gives notice that would lead to an inquiry into the body of the act, or indicate to an inquiring mind the scope and purpose of the law.” Young Men’s Christian Ass’n v. State, 62 Wn.2d 504, 506, 383 P.2d 497 (1963). A title is either general or restrictive. Wash. Ass’n of Neighborhood Stores v. State, 149 Wn.2d 359, 368, 70 P.3d 920 (2003). “ ‘A general title is broad, comprehensive, and generic as opposed to a restrictive title that is specific and narrow.’ ” Id. at 368 (quoting City of Burien v. Kiga, 144 Wn.2d 819, 825, 31 P.3d 659 (2001)). A restrictive title “is one where a particular part or branch of a subject is carved out and selected as the subject of the legislation.” Gruen v. State Tax Comm’n, 35 Wn.2d 1, 23, 211 P.2d 651 (1949), overruled in part on other grounds by State ex rel. Wash. State Fin. Comm. v. Martin, 62 Wn.2d 645, 384 P.2d 833 (1963). If the title is restrictive, the “constitutionally permissive scope is more limited.” Wash. Ass’n of Neighborhood Stores, 149 Wn.2d at 368. “[A restrictive title] will not be regarded so liberally, and provisions which are not fairly within it will not be given force.” State v. Thorne, 129 Wn.2d 736, 758, 921 P.2d 514 (1996).
¶42 The title of ESB 6453 reads in relevant part: “AN ACT Relating to a qualifying primary.” Laws of 2004, ch. 271. This title is restrictive, limiting the bill to a specific subject, namely qualifying primaries. We have considered similarly specific bill titles restrictive. See State v.16 *503Broadaway, 133 Wn.2d 118, 127 n.2, 942 P.2d 363 (1997) (listing examples of restrictive titles). The majority, however, asserts ESB 6453’s title is “general,” encompassing any content “ ‘reasonably germane’ ” to it. Majority at 497 (quoting Citizens for Responsible Wildlife Mgmt. v. State, 149 Wn.2d 622, 633, 71 P.3d 644 (2003)).
¶43 The court must first construe the title according to its language and then examine that title in reference to the bill’s contents to determine if the two accurately match. Wash. Fed’n of State Employees v. State, 127 Wn.2d 544, 556, 901 P.2d 1028 (1995). The majority emphasizes the importance of using the ordinary meaning of words when construing the title. It utilizes the dictionary definition of “qualify”17 and “primary or primary election,”18 and then combines the two definitions to arrive at the “common and ordinary meaning” of “qualifying primary.” Majority at 495-97. The majority’s resulting amalgamated definition is: “an election in which the list of potential candidates for an office is reduced or refined and certain candidates are chosen to advance to the later general election.” Id. at 496. In substance this definition is really no different from the majority’s definition of “primary election,” rendering the modifier “qualifying” entirely superfluous.
¶44 A better approach is to define the words in context, thereby providing effect and meaning to each word used in the title. See Amalgamated Transit, 142 Wn.2d at 220 (“All language in a piece of legislation should be given effect, so that no provision is rendered superfluous.”).
¶45 If a primary is an election in which voters choose which candidates advance to the general election, then a “qualifying primary” must be a certain kind of primary. The phrase describes a particular system in which a group of *504candidates is narrowed to two finalists without regard to party. However, a “nominating primary” is very different.19 This is a system in which voters choose or nominate the parties’ candidates for the general election. These definitions distinguish between the two kinds of primaries giving meaning to each word. The majority’s approach avoids a distinction which the legislature chose to make through the use of specific words. The bill makes the critical legislative distinction between a “qualifying” primary (as originally intended) and a “nominating” primary which is all that is left after the veto.
¶46 ESB 6453 as passed by the legislature created a “qualifying” or “top two” primary, in which the top two candidates in any race advance to the general election regardless of party affiliation. This system is distinct from a “nominating” system in which voters choose the parties’ nominees for the general election.20
¶47 The legislature defined the difference between a “qualifying” or top two primary and a “nominating” primary. The senate entitled the top two primary bill as “AN ACT Relating to a qualifying primary.” Statement of Agreed Facts (SAF) Ex. 4, at 1. The house then amended the bill to include two sections. The original senate top two primary *505section was entitled a “qualifying” primary, whereas the alternate party nomination section was denominated a “nominating” primary. Each system fell under a subtitle with the appropriate name, whereas the entire bill was titled, “AN ACT Relating to a qualifying primary.” (emphasis added).
¶48 The house amendment made the nominating primary an alternative to the qualifying primary only if it was judicially invalidated. The pertinent section provides:
If a court of competent jurisdiction holds that a candidate may not identify a major or minor political party as best approximating his or her political philosophy . . . the secretary of state shall notify the governor [and others] that the state can no longer conduct a qualifying primary and instead will conduct a nominating primary.
SAF Ex. 5, at 2 (emphasis added). These words are purposeful legislative terms describing two distinct primary systems; however, the majority transposes the legislative terms, standing legislative intent on its head.
¶49 ESB 6453 as passed by the legislature created a qualifying primary with a contingent nominating primary alternative in case the qualifying primary was found invalid. The act’s title matched its contents perfectly. However, when Governor Locke vetoed the qualifying primary system, the remainder created a nominating system notwithstanding a title which identified the previously rejected alternative. Assuming the validity of the governor’s veto the bill was thereby forced into violation of article II, section 19 since its title did not describe but was contrary to its substance. No amount of wordplay can escape this self-evident conclusion. A qualifying primary is fundamentally distinct from a nominating primary.
f 50 The distinction between the two primary systems is of Grand Canyon-esque proportions compared to the majority’s razor thin line in Amalgamated Transit. There the majority argued at length that “tax” as used in I-695’s title did not fairly describe “any monetary charge by govern*506ment,” and therefore the title violated the subject-in-title rule. 142 Wn.2d at 226.21 I posit that if an initiative is unconstitutional under the subject in title rule because voters might be misled by a broad definition of “tax,” then surely enacting the opposite system from the one described in ESB 6453’s title obviously violates the same rule. The majority would do well to remember its own exhortation: “A court should ‘not strain to interpret [a] statute as constitutional: a plain reading must make the interpretation reasonable.’ ” Amalgamated Transit, 142 Wn.2d at 225 (alteration in original) (quoting Soundgarden v. Eikenberry, 123 Wn.2d 750, 757, 871 P.2d 1050 (1994)). Here a “reasonable interpretation” requires us, as did the legislature, to differentiate between a “qualifying” primary and a “nominating” primary, recognizing the difference.
¶51 The governor’s veto reversed the subject of the bill without changing its title. The veto caused ESB 6453 to violate the subject-in-title rule of article II, section 19, making the bill unconstitutional and invalid.
¶52 I dissent.

 “No bill shall embrace more than one subject, and that shall be expressed in the title.” Const, art. II, § 19.


 Qualify: “to reduce from a general, undefined, or comprehensive to a particular or restricted form.” Webster’s Third New International Dictionary 1858 (2002).


 Primary election: “an election in which qualified voters nominate or express a preference for a particular candidate or group of candidates for political office, choose party officials, or select delegates for a party convention.” Id. at 1800.


 Nominate: “to propose, select, or formally enter by any of various methods (as the caucus, the convention, the primary, or petition) as a candidate for public office”. Id. at 1534.


 Justice Scalia distinguished these systems, showing how a “nonpartisan blanket primary” does not infringe upon political parties’ First Amendment rights:
Generally speaking, under such a system, the State determines what qualifications it requires for a candidate to have a place on the primary ballot—which may include nomination by established parties and voter-petition requirements for independent candidates. Each voter, regardless of party affiliation, may then vote for any candidate, and the top two vote getters (or however many the State prescribes) then move on to the general election. This system has all the characteristics of the partisan blanket primary, save the constitutionally crucial one: Primary voters are not choosing a party’s nominee.
Cal. Democratic Party v. Jones, 530 U.S. 567, 585-86, 120 S. Ct. 2402, 147 L. Ed. 2d 502 (2000). Justice Scalia’s description of the “nonpartisan blanket primary” exactly describes the “qualifying primary” created by ESB 6453 as passed by the legislature. This system qualifies the field of candidates by winnowing the number; only the two most successful candidates continue regardless of party affiliation.


 In Amalgamated Transit the majority chose a very narrow and precise definition of “tax” and passed it off as the common and ordinary meaning, see 142 Wn.2d at 219-26, rejecting other common definitions of “tax” that included the scope of I-695’s use of the term. See id. at 268-71 (Sanders, J., dissenting).